t c summary opinion united_states tax_court charles o onyeulo petitioner v commissioner of internal revenue respondent docket no 17352-06s filed date charles o onyeulo pro_se marc l caine for respondent panuthos chief special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case unless otherwise indicated subsequent section references are to the internal_revenue_code as amended and all rule references are to the tax_court rules_of_practice and procedure this collection case is before the court on respondent’s motion for summary_judgment filed pursuant to rule and petitioner’s objection thereto background petitioner lived in new york when he filed the petition the following facts are uncontested or established by the record petitioner and his former spouse hereafter mrs onyeulo timely filed joint federal_income_tax returns for and respondent examined those returns and determined deficiencies related to disallowed deductions for a business petitioner owned and operated during the examination petitioner and respondent’s examiner exchanged correspondence and held meetings petitioner signed forms 4549-cg income_tax examination changes for and for there is nothing in the record indicating that mrs onyeulo signed either form 4549-cg the following language appears directly above petitioner’s signature on each of the forms 4549-cg consent to assessment and collection - i do not wish to exercise my appeal rights with the internal_revenue_service or to contest in united_states tax_court the findings in this report therefore i give my consent to the immediate_assessment and collection of any increase in tax and penalties during the examination respondent learned that petitioner and mrs onyeulo had two separate residences one in new york the other in ohio respondent mailed a statutory_notice_of_deficiency to petitioner and mrs onyeulo at both the new york and ohio addresses the notice_of_deficiency determined deficiencies and accuracy-related_penalties for and identical to the deficiencies and penalties listed in the forms 4549-cg neither petitioner nor mrs onyeulo filed a petition in response to the notice_of_deficiency petitioner denied receiving the notice_of_deficiency respondent filed a notice_of_federal_tax_lien reflecting tax_liabilities of dollar_figure and dollar_figure for and respectively respondent mailed petitioner a notice_of_federal_tax_lien filing and your right to a hearing under sec_6320 petitioner responded with a timely form request for a collection_due_process_hearing petitioner challenged the petitioner and mrs onyeulo executed form_872 consent to extend the time to assess tax which extended the assessment_period to date respondent mailed the notice_of_deficiency on date it is not clear from this record why respondent issued a notice_of_deficiency to petitioner respondent’s counsel could not explain why a notice was issued given that petitioner signed forms 4549-cg income_tax examination changes the notice_of_deficiency and form 4549-cg for reflect a deficiency of dollar_figure and a sec_6662 penalty of dollar_figure the notice_of_deficiency and form 4549-cg for reflect a deficiency of dollar_figure and a sec_6662 penalty of dollar_figure at a time not apparent from the record but after the issuance of the notice_of_deficiency respondent granted mrs onyeulo relief under sec_6015 for the joint federal_income_tax liabilities for and she is not a party to this proceeding underlying tax_liabilities asserting that his business was not profitable he further asserted that respondent’s agents mishandled petitioner’s documentation petitioner raised only challenges to the underlying tax_liabilities during a telephone conference the settlement officer so informed petitioner that he could not challenge the underlying tax_liabilities with the appeals_office during the collection hearing because he had previously had an opportunity to dispute those liabilities the so advised petitioner that he could seek an audit_reconsideration to request review of the determination and assessment respondent issued a notice_of_determination concerning collection action which stated that the so verified that the legal and procedural requirements had been met addressed the relevant issues petitioner raised and considered whether the proposed collection action balanced the need for efficient collection with the concern that collection be no more intrusive than necessary respondent sustained the filing of the federal_tax_lien in his timely petition for review of the collection action petitioner disputed the accuracy and fairness of the deficiency determinations and asked the court to vacate his tax_liabilities for and respondent filed a motion for summary_judgment and petitioner and respondent’s counsel appeared and were heard at a hearing on the motion discussion summary_judgment is intended to expedite litigation and avoid unnecessary and expensive trials fla peach corp v commissioner 90_tc_678 summary_judgment may be granted where there is no genuine issue of material fact and a decision may be rendered as a matter of law rule a and b the moving party bears the burden of proving that there is no genuine issue of material fact and factual inferences are viewed in the light most favorable to the nonmoving party 119_tc_252 85_tc_812 79_tc_340 the party opposing summary_judgment must set forth specific facts which show a genuine question of material fact exists and may not rely merely on allegations or denials in the pleadings 91_tc_322 87_tc_214 in reviewing the commissioner’s decision to sustain collection actions where the validity of the underlying tax_liability is properly at issue the court reviews the commissioner’s determination of the underlying tax_liability de novo 114_tc_604 114_tc_176 the court reviews any other administrative determination regarding proposed collection actions for an abuse_of_discretion sego v commissioner supra pincite goza v commissioner supra pincite if the court finds that a taxpayer is liable for deficiencies additions to tax and or penalties then the commissioner’s administrative determination sustaining the collection action will be reviewed for an abuse_of_discretion see 118_tc_22 godwin v commissioner tcmemo_2003_289 affd 132_fedappx_785 11th cir a lien automatically attaches to the real and personal_property and rights therein of a person liable to pay any_tax who neglects or refuses to pay such tax after demand sec_6321 sec_6320 requires that the secretary give the taxpayer written notice of the filing of a tax_lien sec_6320 and b provides that the notice shall inform such person of the right to request a hearing in the commissioner’s appeals_office a collection hearing reviewing the filing of a federal_tax_lien follows the procedures set forth in sec_6330 d and e sec_6320 collection hearings are to be conducted by the commissioner’s office of appeals and the appeals officer conducting the hearing must verify that the requirements of any applicable law or administrative procedure have been met sec_6330 c at the hearing the taxpayer may raise any relevant issue relating to the unpaid tax or the collection action sec_6330 the taxpayer may also raise challenges to the existence or amount of the underlying tax_liability if the taxpayer did not receive any statutory_notice_of_deficiency with respect thereto or did not otherwise have an opportunity to dispute the liability sec_6330 at the conclusion of the hearing the appeals officer must determine whether and how to proceed with collection and shall consider the verification that the procedural and statutory requirements have been followed the relevant issues raised by the taxpayer where permitted the taxpayer’s challenges to the underlying tax_liability and whether the collection action properly balances collection efficiency and intrusiveness sec_6330 respondent contends that he is entitled to summary_judgment because the only issue petitioner raised during the collection hearing was his challenge to the underlying tax_liabilities respondent argues that petitioner’s receipt of the notice_of_deficiency and or his other opportunity to dispute the underlying tax_liabilities precluded him from raising such a challenge citing sec_6330 as noted petitioner alleges that he did not receive the notice_of_deficiency for and because this is a summary_judgment proceeding we view factual inferences in the light most favorable to the nonmoving party see craig v commissioner supra pincite the disputed receipt of the notice_of_deficiency may raise a genuine issue of material fact however there is an additional basis for denying petitioner the opportunity to challenge the underlying tax_liabilities sec_6330 is stated in the disjunctive a taxpayer may challenge the existence or amount of the underlying tax_liability if he did not a receive a notice_of_deficiency or b otherwise have an opportunity to dispute the tax_liability the record shows that petitioner executed forms 4549-cg for and by signing forms 4549-cg a taxpayer acknowledges that he had an opportunity to dispute the subject tax_liabilities and waives that right to challenge those liabilities before payment 124_tc_223 horn v commissioner tcmemo_2002_207 see 117_tc_324 therefore even though petitioner disputes receiving the notice_of_deficiency his execution of the forms 4549-cg satisfied the alternate prong of sec_6330 and precluded him from challenging the underlying tax_liabilities in the collection proceeding finally as stated in the notice_of_determination the so verified that the procedural and administrative requirements had been met and considered whether the proposed collection action balanced intrusiveness and collection efficiency see sec_6330 the only issue petitioner raised at the collection hearing in his petition and at the hearing on the motion for summary_judgment was his challenge to the underlying tax_liabilities as discussed petitioner was precluded from challenging the underlying tax_liabilities before the so it follows that it was not an abuse_of_discretion for the so to refuse to entertain such a challenge we conclude that no genuine issue of material fact remains and hold that respondent is entitled to judgment as a matter of law we shall grant respondent’s motion for summary_judgment respondent’s determination sustaining the federal_tax_lien is sustained to reflect the foregoing an appropriate order and decision will be entered
